tcmemo_2011_128 united_states tax_court aaron kirman petitioner v commissioner of internal revenue respondent docket no filed date r found additional interest_income disallowed certain business_expense deductions and itemized_deductions p claimed on his tax_return and determined a deficiency in income_tax and an accuracy-related_penalty under sec_6662 i r c for p’s tax_year held p is liable for the deficiency to the extent decided herein held further p is liable for the accuracy-related_penalty under sec_6662 i r c adam l karp and samuel c landis for petitioner sarah a herson for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an income_tax deficiency and a sec_6662 accuracy-related_penalty that respondent determined for petitioner’s tax_year after concessions by the parties the issues for determination are whether petitioner is entitled to certain deductions claimed on schedule c profit or loss from business whether petitioner is entitled to a deduction claimed on schedule a itemized_deductions for 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure 2at the recall of this case on date the parties presented a stipulation of settled issues which is incorporated by this reference the parties later agreed to two additional oral stipulations which were read into the record at trial on date and which are also incorporated by this reference the parties agreed to the following petitioner is entitled to a dollar_figure schedule c deduction for insurance expenses petitioner is liable for income taxes on dollar_figure of interest_income petitioner is not entitled to a dollar_figure schedule c deduction for wage expenses petitioner is entitled to a dollar_figure schedule c deduction for travel_expenses petitioner is entitled to a dollar_figure schedule c deduction for legal and professional services expenses petitioner is entitled to a dollar_figure schedule c deduction for commissions and fees expenses petitioner is not entitled to a dollar_figure deduction for self- employed sep simple and qualified_plans expenses petitioner is not entitled to a dollar_figure schedule a deduction for home mortgage interest petitioner is entitled to an dollar_figure schedule c deduction for car and truck expenses and petitioner is entitled to a dollar_figure schedule c deduction for meals and entertainment_expenses computed after the percent limitation charitable_contributions and whether petitioner is liable for a sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated the stipulated facts with accompanying exhibits are incorporated herein by this reference at the time his petition was filed petitioner resided in california during petitioner worked as a real_estate agent working at two different agencies during the year he began the tax_year working at mossler deasy doe but then transferred to hilton hyland petitioner hired raul urquiola to prepare his form_1040 u s individual_income_tax_return mr urquiola graduated from california state university in with a degree in accounting mr urquiola did not prepare tax returns full time rather he did it on the side petitioner told mr urquiola that his files were unorganized but mr urquiola assured petitioner that if he brought his source documentation they would go through it together petitioner who had never prepared a tax_return relied entirely on mr urquiola to prepare his tax_return respondent received petitioner’s form_1040 on date on the attached schedule c petitioner reported gross_receipts or sales of dollar_figure and claimed total business_expense deductions of dollar_figure on the attached schedule a petitioner claimed total itemized_deductions of dollar_figure respondent inter alia disallowed dollar_figure of petitioner’s claimed schedule c deductions and dollar_figure of petitioner’s claimed schedule a deductions and on date issued a notice_of_deficiency showing a deficiency in income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for petitioner’s tax_year petitioner timely petitioned this court trial was held on date in los angeles california the parties have conceded several issues see supra note the remaining issues center around whether petitioner has adequately substantiated certain deductions that he claimed on schedules a and c of his tax_return and the applicability of the sec_6662 accuracy-related_penalty i preliminary evidentiary matters opinion at trial petitioner attempted to introduce into evidence stipulated exhibits 3-p through 8-p 10-p and 12-p which in the stipulations noted certain objections by respondent respondent objected and the court reserved ruling on the admissibility of the exhibits we apply the federal rules of evidence applicable in nonjury trials in the u s district_court for the district of columbia sec_7453 rule a see 119_tc_183 a exhibits 3-p and 4-p exhibit 3-p is a one-page document dated date entitled aaron b kirman profit loss january through date exhibit 4-p is a 66-page document dated date entitled aaron b kirman general ledger as of date respondent in the stipulation objected to both exhibits on the grounds of hearsay and relevancy and at trial on the additional ground of authentication rule c of the federal rules of evidence defines hearsay as a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted hearsay is generally excluded from evidence unless an exception applies see fed r evid 93_tc_529 rule of the federal rules of evidence defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence rule a of the federal rules of evidence provides that the requirement of authentication or identification is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims rule b of the federal rules of evidence sets forth a nonexclusive list of examples of authentication or identification conforming with the requirements of rule we first address respondent’s assertion that exhibits 3-p and 4-p were not properly authenticated in the stipulation the parties stipulated that all exhibits referred to herein and attached hereto may be accepted as authentic and are incorporated in this stipulation and made a part hereof provided however that either party has the right to object to the admission of any such facts and exhibits in evidence on the grounds of materiality and relevancy therefore we find that respondent has conceded the authenticity of all the stipulated exhibits we now turn to respondent’s hearsay objection we find that exhibits 3-p and 4-p are hearsay we have not found an applicable exception to the hearsay rule nor has petitioner advanced one petitioner might conceive that exhibit 4-p is a record of his regularly conducted activities however because exhibit 4-p was not made at or near the time the expenses listed on exhibit 4-p were allegedly incurred it does not fall within the exception to hearsay for records of regularly conducted activities see fed r evid finally we look to see whether rule of the federal rules of evidence which provides that the contents of voluminous writings that cannot conveniently be examined in court may be presented in the form of a chart summary or calculation is grounds for admitting either exhibit we find that rule does not justify the admission of this evidence petitioner provided no information about who created either exhibit or when either was created he further provided no information about the sources of all of the amounts listed in exhibit 3-p while we can ascertain that most of the amounts listed in exhibit 4-p came from exhibits 5-p and 6-p there is information in exhibit 4-p such as payee names that we do not know the source of additionally exhibit 4-p is a breakdown of petitioner’s expenses yet petitioner never provided information as to how he categorized each expense accordingly we sustain respondent’s objections to exhibits 3-p and 4-p b exhibits 5-p 6-p 7-p and 8-p exhibit 5-p is copies of petitioner’s monthly american express credit card statements for january through date exhibit 6-p is copies of petitioner’s monthly bank statements for a platinum checking account at washington mutual bank for date through date exhibit 7-p is copies of petitioner’s monthly bank statements for a gold overdraft line of credit checking account at washington mutual bank for date through date exhibit p is copies of petitioner’s monthly bank statements for a portfolio management account with wells fargo for january through date respondent objected to exhibits 5-p through 8-p on the grounds of hearsay relevancy and authentication as discussed above we find that respondent has conceded the authenticity of the disputed exhibits all four exhibits are relevant because they tend to make the issue of whether petitioner incurred and paid deductible expenses more or less likely with regard to the hearsay objection respondent asserts that the exhibits do not fit within rule of the federal rules of evidence because petitioner has not provided declarations or certifications that the four exhibits meet the requirements of that rule rule of the federal rules of evidence is a hearsay exception for records of regularly conducted activity pursuant to rule the following are not excluded on the basis of hearsay a memorandum report record or data compilation in any form of acts events conditions opinions or diagnoses made at or near the time by or from information transmitted by a person with knowledge if kept in the course of a regularly conducted business activity and if it was the regular practice of that business activity to make the memorandum report record or data compilation all as shown by the testimony of the custodian or other qualified witness or by certification that complies with rule or a statute permitting certification under rule sec_902 and of the federal rules of evidence a certification includes a written declaration of a custodian or other qualified_person certifying that a record a was made at or near the time of the occurrence of the matters set forth by or from information transmitted by a person with knowledge of those matters b was kept in the course of the regularly conducted activity and c was made by the regularly conducted activity as a regular practice petitioner did not provide any declarations or certifications that exhibits 5-p through 8-p meet the requirements of rule of the federal rules of evidence consequently respondent was never afforded a fair opportunity to challenge them and the underlying exhibits we recognize that in oglesby v commissioner tcmemo_2011_93 we held that the business records exception was satisfied when the taxpayer established through testimony that receipts from a maintenance shop should be considered the taxpayer’s own business records in oglesby we held it irrelevant that a representative from the maintenance shop failed to build a foundation for the receipts here because we find that rule of the federal rules of evidence provides a basis for admitting exhibits 5-p through 8-p we need not reach a decision as to whether oglesby and the cases cited therein could potentially apply in this case we note that petitioner did not testify regarding the documents or his business records unlike the taxpayer in oglesby under rule of the federal rules of evidence hearsay not covered by the exceptions in rule sec_803 or sec_804 of the federal rules of evidence but having equivalent circumstantial guaranties of trustworthiness is not excluded by rule of the federal rules of evidence if the court determines that a the statement is offered as evidence of a material fact b the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts and c the general purposes of the federal rules of evidence and the interests of justice will best be served by admission of the statement into evidence rule a of the federal rules of evidence defines statement as an oral or written assertion or nonverbal conduct of a person if it is intended by the person as an assertion as exhibits 5-p through 8-p are written assertions they are statements within the meaning of rule of the federal rules of evidence we find that rule provides a sound basis for admitting these documents we are convinced that the exhibits possess circumstantial guaranties of trustworthiness equivalent to those of the other hearsay exceptions according to their dates they were produced by financial institutions at or near the time the 3fed r evid also provides that a statement may not be admitted under this exception unless the proponent of it makes known to the adverse_party sufficiently in advance of the trial or hearing to provide the adverse_party with a fair opportunity to prepare to meet it the proponent’s intention to offer the statement and the particulars of it including the name and address of the declarant respondent did not argue that he did not receive the stipulated exhibits in time further it appears that the exhibits were submitted at least weeks before trial in accordance with this court’s pretrial order event recorded occurred are material and are probative on the issue of whether petitioner incurred and paid deductible expenses accordingly we admit exhibits 5-p through 8-p into evidence see 673_f2d_1062 9th cir rule of the federal rules of evidence authorizes a court to admit a record into evidence so long as the record is material probative and trustworthy affg 73_tc_1163 see also 880_f2d_209 9th cir the court_of_appeals for the ninth circuit has granted lower courts broad discretion to decide whether a particular record is trustworthy c exhibit 10-p exhibit 10-p is a 34-page document apparently printed from the internet on date each page of exhibit 10-p contains information such as prices and closing dates as well as handwritten notes for various houses petitioner claims to have sold during respondent objected on grounds of hearsay and authentication as discussed above we find that respondent has conceded that the exhibits were properly authenticated petitioner argues that exhibit 10-p meets the hearsay exceptions under rule sec_803 sec_803 and sec_807 of the federal rules of evidence as with exhibits 5-p through 8-p petitioner provided no declaration or certification that exhibit 10-p meets the requirements of rule of the federal rules of evidence accordingly exhibit 10-p does not meet the rule exception for records of regularly conducted activity rule of the federal rules of evidence provides an exception to the hearsay rule for records reports statements or data compilations in any form of public offices or agencies setting forth a the activities of the office or agency petitioner has not presented any evidence to establish that the web site from which exhibit 10-p was printed is that of a public_office or agency and therefore exhibit 10-p does not meet the exception to hearsay provided in rule of the federal rules of evidence we are not convinced that rule of the federal rules of evidence provides a basis for admitting exhibit 10-p exhibit 10-p contains handwritten notes that petitioner never even attempted to explain to the court and the web site from which it was printed is not generally accessible absent registration and payment of a fee and while exhibit 10-p does contain prices of certain properties petitioner sold a price is not proof of actual payment or even who was paid a commission upon sale of the property accordingly we sustain respondent’s objection that exhibit 10-p is hearsay that does not fit within an exception 4at trial petitioner placed emphasis on the web site from which exhibit 10-p was printed comparing a price listed in exhibit 10-p to a stock price stating without having a continued even though we have found that exhibit 10-p constitutes hearsay we realize that some of the information in exhibit 10-p can be verified and confirmed through other publicly available sources such as county government recording and assessment records various real_estate listing services and news media reports therefore we will to the extent possible take judicial_notice that certain properties were sold for certain prices and on certain dates see fed r evid b matters may be so capable of verification by resort to sources whose accuracy cannot reasonably be questioned as to be beyond reasonable dispute and hence proper subjects of judicial_notice d exhibit 12-p exhibit 12-p is a 25-page document consisting of third-party declarations and invoices exhibit 12-p contain sec_12 declarations from witnesses and from nonwitnesses respondent objected to the declarations on the grounds of hearsay that he was prejudiced because he did not have an opportunity to continued witness here to testify from the securities or exchange commission or an affidavit signed by an employee of the sec i believe the court might be able to consider evidence of the price of a stock at the time in question one problem with this court’s accepting as evidence the price and sell date of houses listed in exhibit 10-p is that we have found conflicting information for example westholme avenue is listed in exhibit 10-p as having been sold for dollar_figure on date but other internet sources apparently list this same property as having been sold for dollar_figure on date the discrepancies are exacerbated by the fact that petitioner himself and not a third party prepared the information in exhibit 10-p cross-examine the declarants and that petitioner made no showing that the declarants were unavailable see fed r evid the declarations from the three witnesses follow their trial testimony and add no new evidence to the record with regard to the additional declarations respondent was denied the chance to cross-examine those witnesses and petitioner provided no evidence that any of the declarants was unavailable additionally exhibit 12-p was not provided to respondent within days of trial accordingly we sustain respondent’s objections to the declarations page of exhibit 12-p is a declaration of michael j park and page sec_12 through are invoices of m j park general contractor residential inspection service petitioner requested that the court admit page sec_11 through under the business records exception to hearsay asserting that page of exhibit 12-p meets the declaration or certification requirement of rule of the federal rules of evidence because it was signed and dated we are not persuaded by petitioner that signing and dating something satisfies rule of the federal rules of evidence accordingly we sustain respondent’s objection ii burden_of_proof in general the commissioner’s determination of a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving that the commissioner’s determination is improper rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof this case revolves around certain claimed deductions on schedules a and c of petitioner’s tax_return deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deduction rule a 503_us_79 taxpayers are required to identify each deduction available and show that they have met all requirements as well as to keep books_or_records to substantiate all claimed deductions sec_6001 62_tc_834 under 39_f2d_540 2d cir if a taxpayer claims a deduction but cannot fully substantiate it the court subject_to certain exceptions may approximate the allowable_amount bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the deduction is of his own making however in order for the court to estimate the amount of a deduction the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir iii whether petitioner is entitled to certain expense deductions claimed on schedule c after the parties’ concessions the remaining issues relating to expense deductions claimed on schedule c are whether petitioner is entitled to deduct dollar_figure for travel_expenses in addition to dollar_figure already conceded by respondent whether petitioner is entitled to deduct dollar_figure for insurance other than health expenses in addition to dollar_figure already conceded by respondent whether petitioner is entitled to deduct dollar_figure for commissions and fees expenses in addition to dollar_figure already conceded by respondent whether petitioner is entitled to deduct dollar_figure for advertising expenses and whether petitioner is entitled to deduct dollar_figure for repairs and maintenance_expenses sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 a travel_expenses on his schedule c petitioner claimed an dollar_figure deduction for travel_expenses but he now contends he should have claimed dollar_figure respondent conceded that petitioner was entitled to a dollar_figure deduction for travel_expenses he incurred on a trip to las vegas petitioner testified that in he traveled to brazil sydney and london on business matters and to greece for personal matters he spent days in brazil days in sydney and days in london petitioner asserts that his trip to brazil was percent business and his trip to london percent business and while he first claimed his trip to sydney was percent business he later acknowledged that he also did sightseeing there a deduction is allowed for ordinary and necessary travel_expenses incurred while away from home in the pursuit of a trade_or_business sec_162 see bruns v commissioner tcmemo_2009_168 if a taxpayer travels to a destination at which he engages in both business and personal activities the travel_expenses to and from the destination are deductible only if the trip is related primarily to the taxpayer’s trade_or_business sec_1_162-2 income_tax regs in order to deduct travel_expenses taxpayers must not only satisfy the general requirements of sec_162 they must also satisfy the strict substantiation requirements of sec_274 no deduction is allowed for expenses_incurred for travel away from the taxpayer’s home including meals_and_lodging unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement each of the following elements the amount of each separate expenditure the dates of departure and return and the number of days spent on business the place of destination by name of city or town and the business reason or expected business benefit from the travel sec_274 sec_1_274-5t c temporary income_tax regs fed reg date additionally for foreign_travel sec_274 generally disallows a deduction for the portion of the foreign_travel expenses that is not allocable to the income-producing activity see sec_1_274-4 income_tax regs sec_274 does not apply if the travel does not exceed week or the portion of the time of travel outside the united_states which is not attributable to the pursuit of the taxpayer’s trade_or_business is less than percent of the total time on such travel the cohan doctrine cannot be used to estimate a deduction for travel_expenses schladweiler v commissioner tcmemo_2000_351 affd 28_fedappx_602 8th cir sec_1_274-5t temporary income_tax regs fed reg date petitioner never provided evidence to establish the dates he departed and returned or the cities in brazil he visited further while he testified as to his alleged business reasons for each trip he never provided any documentary_evidence supporting his testimony even if the court were to admit exhibit 4-p into evidence it does not contain the necessary information including the business_purpose behind each expense or the city petitioner was in when each expense was incurred because of these deficiencies petitioner has not met his burden_of_proof we sustain respondent’s determination and hold that petitioner is not entitled to a greater deduction for travel_expenses than that already conceded by respondent b insurance other than health expenses on schedule c petitioner claimed a dollar_figure deduction for insurance other than health expenses mr urquiola arrived at dollar_figure on the basis of what petitioner told him he does not recall seeing a bill or a receipt respondent conceded that petitioner is entitled to a dollar_figure deduction for insurance other than health expenses 5even though petitioner argues he is entitled to his total claimed deduction of dollar_figure petitioner also acknowledges that he proved only an additional dollar_figure of insurance other than health continued petitioner’s claimed insurance expenses were for errors and omissions insurance the two real_estate agencies petitioner worked for during had different errors and omissions insurance policies hilton hyland required agents to pay a flat fee of dollar_figure for the year no matter how many houses they sold even though petitioner worked only part of the year at hilton hyland the dollar_figure fee was not prorated respondent’s concession that petitioner was entitled to a dollar_figure deduction for insurance expenses was based on petitioner’s payment to hilton hyland for errors and omissions insurance mossler deasy doe charged dollar_figure per transaction for errors and omissions insurance petitioner did not write a check or hand over cash each time he sold a house rather each time he sold a house the dollar_figure was paid out of escrow from the record petitioner’s argument appears to be that he sold houses while working at mossler deasy doe that he paid dollar_figure for errors and omissions insurance on account of these houses and therefore that he is entitled to a dollar_figure deduction however petitioner never introduced documentation of mossler deasy doe’s policy regarding errors and omissions insurance further even if we were to admit exhibit 10-p because it contains no proof of payment it does not by itself substantiate his claimed deduction continued expenses at trial most importantly petitioner claims that he has no proof of payment because the dollar_figure per transaction was paid directly from escrow before he received his commission petitioner never provided documentation establishing this policy in any event if dollar_figure was paid directly out of escrow for errors and omissions insurance before petitioner received his commission check petitioner would need to establish that he included dollar_figure per sale in his gross_income he did not do this if petitioner never included these amounts in gross_income he would not be entitled to an offsetting deduction therefore we sustain respondent’s determination on this issue and hold that petitioner is not entitled to a greater deduction for insurance other than health expenses than that allowed by respondent c commissions and fees expenses on his schedule c petitioner claimed a dollar_figure deduction for commissions and fees expenses mr urquiola testified that he arrived at dollar_figure on the basis of handwritten receipts provided by petitioner respondent conceded that petitioner is entitled to a deduction of dollar_figure for commissions and fees expenses petitioner now claims he is entitled to a dollar_figure deduction for commissions and fees expenses a dollar_figure increase from dollar_figure conceded by respondent 6the lack of evidence precludes the application of the cohan doctrine see 39_f2d_540 2d cir generally in a real_estate_transaction a contract is signed with a specified commission and when the property is sold the selling agent and the buying agent split the commission in a predetermined manner further agents will sometimes split their commission with other agents who assisted them with the listing or referred the property to them petitioner testified that he paid approximately percent of his commission in referral fees additionally the real_estate agency receives an override of the agent’s commission in this instance percent the record does not reveal exactly how petitioner handled his commissions petitioner testified about four specific houses he sold in the first was woodvale road from the sale of which petitioner made a commission of dollar_figure keeping dollar_figure and paying dollar_figure to other agents on the second maybrook drive the total commission was allegedly dollar_figure of which petitioner kept dollar_figure and paid dollar_figure to other agents on the third rochester avenue no the total commission was dollar_figure of which petitioner claimed he kept dollar_figure and paid dollar_figure to other agents on the fourth westholme avenue the total commission was dollar_figure of which petitioner testified he kept dollar_figure and paid dollar_figure to other agents 7petitioner claims he sold westholme avenue in however the record is not clear whether westholme avenue was sold in or in david mimoun another agent who worked with petitioner on the sales of the four houses testified that the commissions were split between himself and petitioner but that his father mr mimoun senior always took half of his commissions and may have taken some portion of petitioner’s commissions hence petitioner’s and mr mimoun’s memories regarding how much commission petitioner paid to other agents may in some respects contradict each other petitioner relies on his self-serving and uncorroborated testimony as well as exhibits 9-p and 10-p to substantiate his claimed deduction however the exhibits do not support petitioner’s position as neither contains proof of payment in fact petitioner has not provided this court with any proof of payment and admits that he does not have any canceled checks or other documentation petitioner claims he is entitled to a dollar_figure deduction but mr urquiola testified that at most petitioner had provided to him documentation indicating he was entitled to a deduction of dollar_figure if a taxpayer establishes a deductible expense but is unable to substantiate the precise amount we may after bearing heavily upon the taxpayer whose inexactitude is of his own making estimate the amount provided we are convinced that the taxpayer incurred such an expense and we have a basis upon which to make an estimate cohan v commissioner f 2d pincite vanicek v commissioner t c pincite we believe that petitioner incurred the commissions and fees expenses originally claimed on his schedule c and therefore hold that he is entitled to a total deduction for commissions and fees expenses of dollar_figure an increase of dollar_figure from that conceded by respondent d advertising expenses on his schedule c petitioner claimed a dollar_figure deduction for gifts at trial and on brief petitioner claimed that the amount expended was actually dollar_figure and that the expenditure should have been classified as an advertising expense and not a gift expense the dollar_figure expenditure arises from petitioner’s claim that he bought two pictures for a client in an attempt to get the client to let petitioner retain the client’s real_estate listing when petitioner transferred to another real_estate agency according to petitioner he bought what was some expensive art as an alternative marketing means to be able to show my commitment to selling the property petitioner does not know whether the paintings will stay with the house when it is sold or the client is going to take them along with other personal_property advertising expenses to promote a taxpayer’s trade_or_business are deductible pursuant to sec_162 brallier v commissioner tcmemo_1986_42 sec_1_162-1 income_tax regs the test for deductibility is whether the taxpayer reasonably intended that the expenditure would advertise his business see 14_tc_66 petitioner argues that the paintings given to his client were not a gift in the traditional sense and limited to a deductible maximum amount of dollar_figure by sec_274 but rather a needed advertising expense to sell the house yet petitioner never established that the paintings promoted his business or even helped sell the house he even acknowledged it was unclear whether the paintings would be sold with the house or retained by his client even if petitioner had proven that the paintings generated business and were therefore advertising expenses petitioner has not substantiated this deduction petitioner relies on his testimony and a line in exhibit 4-p which was not admitted into evidence stating that two checks for dollar_figure each dated date were paid to scott lurie and craig lurie but does not indicate what the payment was for petitioner has not sufficiently substantiated his claimed deduction and accordingly we sustain respondent’s determination and hold that petitioner is not entitled to an additional dollar_figure deduction for advertising expenses 8the lack of evidence precludes the application of the cohan doctrine see cohan v commissioner f 2d pincite e repairs and maintenance_expenses on his schedule c petitioner claimed a dollar_figure deduction for repairs and maintenance_expenses mr urquiola testified that he arrived at this number on the basis of ninety percent of receipts later at trial and on brief petitioner argued that he had incurred at least dollar_figure of repairs expenses even though petitioner’s attorney mr karp acknowledged that there is very little documentation to substantiate even the dollar_figure claimed as a deduction on petitioner’s tax_return petitioner arrived at dollar_figure by relying on his memory and trial testimony as to different properties he repaired before selling petitioner testified as to the following properties and amounts rancho street--between dollar_figure and dollar_figure maybrook drive--dollar_figure whiting woods--dollar_figure laguna avenue--dollar_figure sunstone place--dollar_figure wonderland park avenue--dollar_figure roscomare road--dollar_figure trancas canyon road--dollar_figure tramonto drive--dollar_figure briarbluff street--dollar_figure sarbonne road--dollar_figure and vanalden avenue-dollar_figure yet petitioner never offered any receipts or other documentary_evidence as to the repairs he allegedly made 9petitioner’s testimony regarding trancas canyon road and tramonto drive is confusing he initially testified he spent dollar_figure in grading repairs for trancas canyon road but then retracted his testimony correcting it by stating that he actually spent dollar_figure in grading repairs for tramonto drive and did not make repairs for trancas canyon road according to petitioner he had receipts but lost my box and while he allegedly paid with checks he could not find or made no attempt to find copies of the canceled checks mr mimoun testified that maybrook drive had several problems including the tennis courts a pool the driveway and water pumps he stated that he contributed dollar_figure to help cover the cost of the repairs and that petitioner was required to match this amount yet mr mimoun also indicated that the cost of the repairs was paid out of the syndicate checkbook and his father controlled the funds woodvale road was a property petitioner bought into as an investment_property for which according to mr mimoun’s best knowledge petitioner contributed dollar_figure for repairs mr mimoun explained that two of the properties petitioner sold needed repairs but it is unclear who actually paid for the repairs petitioner did not carry his burden of proving that he paid for the repairs as opposed to having the cost of the repairs taken out of his commission or that he alone paid for the repairs instead of splitting the cost with other agents if the costs were paid from his commission the record does not explain whether he reported the gross or the net commission as his taxable_income this shortcoming is exacerbated by real_estate agent david kramer’s testimony that it is rare that we will pay in advance for repairs and similar things in total the record does establish that in order to prepare some of the properties for sale petitioner incurred some repairs and maintenance_expenses the court will not however allow petitioner a dollar_figure deduction that is based almost exclusively on his and mr mimoun’s testimony using our best judgment and the record before us we hold that petitioner is entitled to a repairs and maintenance_expenses deduction of dollar_figure none of which is attributable to the woodvale road propertydollar_figure see cohan v commissioner f 2d pincite 10we would treat the woodvale road property expenses to the extent if any that they have been substantiated as an investor’s capital_contribution see eg sec_162 sec_704 sec_1001 we come up with dollar_figure on the basis of petitioner’s testimony mr urquiola’s testimony mr mimoun’s testimony and petitioner’s supporting statement to his schedule c contained in exhibit 1-j the supporting statement indicates that his originally claimed repairs and maintenance_expenses comprised painting--dollar_figure landscaping--dollar_figure fences--dollar_figure doors and windows--dollar_figure pool maintenance and repairs--dollar_figure carpet repairs--dollar_figure tile floor repairs--dollar_figure and occasional labor--dollar_figure for total expenses of dollar_figure this court is persuaded that petitioner incurred some maintenance and repairs expenses although he does not provide receipts or canceled checks on the basis of petitioner’s testimony including the additional_amounts claimed at trial but excluding the claimed dollar_figure woodvale road property expense and that of mr mimoun regarding repairs made to specific houses and mr urquiola’s testimony that he arrived at dollar_figure using ninety percent of receipts we will allow petitioner one-third of the amount listed on schedule c or dollar_figure in doing so we have borne heavily upon the taxpayer whose lack of records is the principal cause of our inexactitude iv whether petitioner is entitled to a deduction for charitable_contributions after the parties’ concessions the sole issue remaining with regard to petitioner’s claimed schedule a deductions is whether petitioner is entitled to a dollar_figure itemized_deduction for charitable_contributions by cash or check sec_170 allows a deduction for a charitable_contribution as defined in sec_170 if verified under applicable regulations generally a cash contribution can be substantiated by a canceled check a receipt from the donee organization or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs for a contribution of dollar_figure or more a taxpayer must substantiate the contribution by a written acknowledgment by the donee organizationdollar_figure sec_170 the written acknowledgment must include i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii or if such goods or services consist solely of intangible religious benefits a statement to that effect 11separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year equals dollar_figure or more see sec_1_170a-13 income_tax regs sec_170 to be considered contemporaneous the written acknowledgment must be obtained by the taxpayer before the earlier of the due_date of the return including extensions or the filing of the return sec_170 petitioner testified that he donated money to the architectural historical society in an attempt to get into the right community that had access to architectural homes he claimed that the amount he donated was dollar_figure or dollar_figure but admitted that he could neither remember the exact amount nor find the canceled checkdollar_figure petitioner has not met the requirements of sec_170 first he failed to prove that the architectural historical society was an organization specified in sec_170 second he failed to adequately substantiate his claimed charitable_contribution or meet the requirements of sec_170 the evidence relating to the claimed charitable_contribution is limited to petitioner’s trial testimony and is unsupported by any written substantiation in the form of canceled checks bank records or receipts from the donee organization 12while petitioner testified that he donated money to the architectural historical society mr urquiola testified that he arrived at petitioner’s claimed charitable_contribution using petitioner’s statements that he gave money to churches schools goodwill the salvation army and like charities mr urquiola remembered that there was some documentation presented to him regarding the claimed charitable_contribution but it was not percent petitioner urges application of the doctrine_of cohan v commissioner supra pincite under the cohan doctrine if a taxpayer claims a deduction but cannot fully substantiate it the court may approximate the allowable_amount here the single contribution claimed is over dollar_figure thus by statute it does not qualify as a sec_170 charitable_contribution absent a written receipt from the donee see sec_170dollar_figure because petitioner failed to meet the requirements of sec_170 he is not entitled to a charitable_contribution_deduction accordingly we sustain respondent’s adjustment with regard to this issue v sec_6662 accuracy-related_penalty under sec_7491 respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 13in order for cohan to apply the taxpayer must provide reasonable evidence from which to estimate the deductible amount and even then the court will bear heavily against the taxpayer 85_tc_731 even if cohan were applicable the lack of evidence with respect to the claimed charitable_contribution in this case would preclude us from even attempting to approximate the allowable_amount of the deduction sec_6662 imposes an accuracy-related_penalty of percent on any underpayment that is attributable to causes specified in subsection b respondent asserts two causes justifying the imposition of the penalty_negligence and a substantial_understatement_of_income_tax sec_6662 and n egligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 under caselaw ‘negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 negligence can also include any failure by the taxpayer to keep adequate_records and to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax is an understatement that exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 in the light of petitioner’s failure to keep tax records and substantiate his claimed deductions respondent has met his burden of production with regard to the sec_6662 accuracy-related_penalty there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable freytag v commissioner supra pincite see also 469_us_241 sec_1_6664-4 income_tax regs in sum for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting with approval the above three-prong test affg 121_tc_89 petitioner argues that he should not be held liable for the sec_6662 penalty because he was reasonable and prudent in hiring an accountant to file his tax_return we analyze petitioner’s claims using the three-prong test listed above with regard to the first prong petitioner has failed to establish that mr urquiola was a competent professional who had sufficient expertise to justify reliance r eliance may not be reasonable or in good_faith if the taxpayer knew or reasonably should have known that the advisor lacked knowledge in the relevant aspects of federal tax law sec_1_6664-4 income_tax regs petitioner hired mr urquiola because he realized he was about to be out of compliance in getting his tax_return done and had been referred to mr urquiola by his mother’s boyfriend while mr urquiola has a degree in accounting there is no evidence that he is a certified_public_accountant mr urquiola did not prepare tax returns full time rather he did them on the side accordingly we find that petitioner has not established that his reliance on mr urquiola was justified with regard to the second prong petitioner must establish that he provided necessary and accurate information with respect to all items reported on his tax_return such that the incorrect return resulted from error on the part of the adviser see eg 68_f3d_868 5th cir affg tcmemo_1993_634 70_tc_158 59_tc_473 on the basis of the record we cannot conclude that petitioner provided mr urquiola with all of the necessary and accurate information for example mr urquiola did not remember seeing a bill or receipt for petitioner’s claimed insurance expenses petitioner did not provide him with any forms for the claimed commissions and fees expenses and the documentation presented to mr urquiola regarding the claimed charitable_contribution was not percent further petitioner conceded that he was not entitled to certain of his claimed deductions and that he was liable for tax on interest_income that he had not reported on his form_1040 see supra note turning to the third prong petitioner had a duty to read his tax_return to ensure that it was correct see 70_tc_465 affd 651_f2d_1233 6th cir unconditional reliance on a preparer or adviser does not always constitute reasonable reliance the taxpayer must also exercise diligence and prudence 92_tc_958 affd without published opinion 921_f2d_280 9th cir petitioner did not sign the original return and relied entirely on mr urquiola in the end reliance on his accountant does not excuse petitioner’s failure to closely examine his tax_return see 63_tc_149 the general_rule is that the duty_of filing accurate returns cannot be avoided by placing responsibility on an agent petitioner is not permitted to ignore his obligation to ensure that his tax_return accurately reflected his income for the tax_year on the basis of the above we hold that petitioner has failed to meet the burden_of_proof with regard to the sec_6664 exception therefore we sustain respondent’s imposition of a sec_6662 accuracy-related_penalty for petitioner’s tax_year the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
